ORDER
MARKEY, Chief Judge.
Having considered in banc the jurisdictional question set forth in this court’s Order of May 23, 1989, the court has determined that it does have subject matter jurisdiction and that an opinion explaining the basis for that determination will issue in due course.
Accordingly, it is ORDERED:
(1) In view of settlement negotiations the joint motion to stay a decision on the merits and other jurisdictional issues is granted.
(2) The parties will notify the Clerk of the status of settlement negotiations on 1 November 1989, 1 December 1989, and, if necessary, 1 January 1990.